NUMBER 13-14-00222-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                  IN RE GONZALEZ TRUCKING S.A. DE C.V.


                       On Petition for Writ of Mandamus.


                                        ORDER

               Before Justices Garza, Benavides, and Perkes
                             Per Curiam Order

       On April 10, 2014, relator, Gonzalez Trucking S.A. de C.V., filed a petition for writ

of mandamus and an opposed emergency motion for temporary relief in the above cause.

Relator contends that the trial court erred in denying (1) relator’s motion to dismiss on

forum non conveniens grounds, and (2) relator’s motion for the application of foreign law.

The Court requested that the real parties in interest, Jose de la Rosa Lucio and Marta

Elba Montoya, or any others whose interest would be directly affected by the relief sought,

file (1) a response to the opposed emergency motion for temporary relief, and (2) a
response to the petition for writ of mandamus. These responses were due on or before

noon on April 17, 2014.

       The real parties have now filed an “Unopposed First Motion for Extension of Time

to File Brief in Response” seeking an extension of time until May 2, 2014, to file their

response. They further “invite the Court to issue an order staying trial proceedings until

the Court rules on the merits of [the] petition [for writ of mandamus.”

       The Court GRANTS the real parties’ motion for extension of time to file their

response. Their response to the petition for writ of mandamus is now due on May 2,

2014. The Court further GRANTS relator’s emergency motion for temporary relief and

ORDERS all trial court proceedings STAYED pending further order of the Court. See

TEX. R. APP. P. 52.10(b).

       IT IS SO ORDERED.


                                                        PER CURIAM




Delivered and filed the
16th day of April, 2014.




                                                 2